Case 2:18-cv-00481-JES-MRM Document 70 Filed 01/03/19 Page 1 of 11 PageID 428




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

   KRISTOPHER TIRTEL,

                   Plaintiff,
   v.
                                                      Case No.: 2:18-cv-00481-FtM-99-MRM
   CARMAX AUTO SUPERSTORES, INC., et
   al,

                 Defendants.
   ______________________________________/

        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT SUNSET AUTO
        & TRUCK, LLC’S SECOND MOTION TO DISMISS AMENDED COMPLAINT

           COMES NOW the Plaintiff, KRISTOPHER TIRTEL, by and through his

   undersigned counsel, and responds in opposition to Defendant Sunset Auto & Truck, LLC.’s

   Second Motion to Dismiss Amended Complaint (Doc. No. 69).

                         Statement of the Facts & Procedural History

           In March 2018, Kristopher Tirtel (“Mr. Tirtel”) purchased a 2008 GMC (the “GMC”)

   from Defendant Sunset Auto & Truck, LLC (“Sunset Auto”). (Doc. No. 49, ¶¶ 11 & 15)

   During the negotiations and on forms to complete the transaction, Sunset Auto disclosed the

   mileage on the GMC to be 138,616 miles. (Doc. No. 49, ¶ 13). Sunset Auto is a Florida-

   licensed automobile dealer. (Doc. No. 49, ¶ 8).

           Subsequent to purchasing the GMC, Mr. Tirtel learned that the GMC’s mileage as

   disclosed to him was fraudulent. (Doc. No. 49, ¶¶ 13 & 18-29). Instead of 138,616, the

   GMC’s mileage was likely in excess of 200,000. (Doc. No. 49, ¶¶ 33-35). Sunset Auto

   either knew (or should have known) that the GMC’s mileage was not 138,616 miles but,


                                                1
Case 2:18-cv-00481-JES-MRM Document 70 Filed 01/03/19 Page 2 of 11 PageID 429




   nevertheless, disclosed and represented otherwise when it transferred the GMC. Despite

   having only owned the GMC for one month, the fraudulent odometer has damaged Mr. Tirtel

   by over $10,000 in reduced value alone. (Doc. No. 49, ¶ 15 & 24).

             In July 2018, Mr. Tirtel filed this case against the Defendants, asserting claims under

   the Federal Odometer Act (FOA) and the Florida Deceptive and Unfair Trade Practices Act

   (FDUTPA). (Doc. No. 1). Sunset Auto filed a motion to dismiss the initial complaint,

   claiming that it was not required to disclose the mileage because it transferred the GMC

   outside of the required disclosure period as set forth by the Secretary under the law, and, that

   if the Court granted its motion on that claim, there would be no basis to retain jurisdiction on

   the state law claim against it. (Doc. No. 18). Following Mr. Tirtel’s response in opposition

   to that motion (Doc. Nos. 31), the Court entered an Opinion and Order granting Sunset

   Auto’s dismissal motion in part, with leave to amend the complaint (the “Order”). (Doc. No.

   44).     Though not entirely clear, in granting Sunset Auto’s dismissal motion, the Court

   reasoned that the complaint did not allege what disclosures Sunset Auto made to Mr. Tirtel

   that would potentially result in waiver of the exemption, like what occurred in Coleman v.

   Lazy Day RV Center, Inc. 1 (Doc. No. 44, Pg. 8-9).

             To clarify Mr. Tirtel’s position and resolve the Court’s concerns, Mr. Tirtel amended

   the allegations concerning Sunset Auto’s disclosures to Mr. Tirtel during the transaction in

   the amended complaint. 2 The amended complaint was filed and served upon Sunset Auto on

   October 23, 2018. (Doc. No. 49). On November 14, 2018, the Court entered an Order to

   1
       Case No. 8:05-cv-905-17TBM, 2006 WL 889736 (M.D. Fla. Mar. 31, 2006).
   2
    The other amendments in the complaint related to allegations to allow for constructive service to Defendant
   AMB Motors, Inc. and correct a scrivener’s error on a date.

                                                        2
Case 2:18-cv-00481-JES-MRM Document 70 Filed 01/03/19 Page 3 of 11 PageID 430




   Show Cause directing Sunset Auto to show cause within seven days as to why a default

   should not be entered against it for failing to timely respond to the amended complaint.

   (Doc. No. 55). Sunset Auto failed to respond to the Order to Show Cause as well, and an

   Order directing the Clerk to enter a default was entered on November 27, 2018. 3 (Doc. No.

   57). On November 28, 2018, the Clerk entered a default against Sunset Auto. (Doc. No. 58).

             Subsequently, without seeking relief from default, and without addressing either the

   default or the Court’s previous Order to Show Cause, Sunset Auto filed a motion to dismiss

   the amended complaint. (Doc. No. 59). That motion was denied as moot due to the entry of

   default. (Doc. No. 61). On December 19, 2018, following Mr. Tirtel’s motion for default

   final judgment, Sunset Auto sought to vacate the default, asserting that counsel was busy

   with other matters and could not address the current case. (Doc. No. 65). The Magistrate

   granted Sunset Auto’s motion (Doc. No. 68), and Sunset Auto then refiled its previously-

   denied motion (Doc. No. 69). Mr. Tirtel disputes the motion to dismiss as deniable on the

   merits.

                                            Argument in Opposition

             Under Federal Rule of Civil Procedure 8(a)(2), a complaint must contain a “short and

   plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

   8(a)(2). When denying a dismissal motion, courts need only find that the factual allegations

   are “plausible” and “enough to raise a right to relief above the speculative level.” Bell Atl.

   Corp. v. Twombly, 550 U.S. 544, 555 (2007). In deciding a Rule 12(b)(6) motion to dismiss,

   3
     Not only has Sunset Auto failed to timely plead and respond to a Court Order in this case, but it has also failed
   to provide Mr. Tirtel with its Rule 26 disclosures which were due on October 22, 2018 (Doc. No. 46) and failed
   to respond to discovery requests served by Mr. Tirtel that were due on November 21, 2018, and has sought no
   formal or informal extension of time.

                                                           3
Case 2:18-cv-00481-JES-MRM Document 70 Filed 01/03/19 Page 4 of 11 PageID 431




   courts must accept all factual allegations in a complaint as true and take them in the light

   most favorable to the plaintiff. Erickson v. Pardus, 551 U.S. 89 (2007).

       I.   Mr. Tirtel has sufficiently stated an FOA claim against Sunset Auto, as
            reasonable inferences can be drawn from his allegations that Sunset Auto
            waived the exemption under the regulations through its conduct and disclosures.

            As discussed below, the FOA exemption is waivable by the transferor if it chooses to

   make affirmative disclosures about a vehicle’s mileage at the time of transfer. Reasonable

   inferences can be drawn from the amended complaint that would show that Sunset Auto

   waived any exemption that may be available to it under the regulations. Therefore, the

   motion should be denied.

            The FOA 4 is currently codified at 49 U.S.C. §§ 32701, et seq.               Likewise, the

   Secretary of Transportation (the “Secretary”) has set forth regulations under the authority

   provided by the FOA. See 49 C.F.R. §§ 580 et seq. In seeking to dismiss the amended

   complaint, Sunset Auto relies upon the 10-year vehicle manufacture date exemption provided

   by 49 C.F.R. § 580.17, asserting that because the GMC was over 10 years old on the date that

   Mr. Tirtel purchased it, he has no claim against Sunset Auto because it was not required to

   disclose the GMC’s mileage to him. However, there is a big difference between (1) not

   being required to do something and not doing it, and (2) not being required to do something

   but electing to do it anyway.         Here, when Sunset Auto decided to voluntarily make

   affirmative disclosures about the GMC’s mileage to Mr. Tirtel at the time of transfer, it was

   required to make accurate disclosures, and it cannot subsequently claim that the GMC was

   exempt from disclosure.
   4
    Also known as the Motor Vehicle Information and Cost Savings Act. See Owens v. Samkle Auto. Inc., 425
   F.3d 1318, 1319 (11th Cir. 2005).

                                                     4
Case 2:18-cv-00481-JES-MRM Document 70 Filed 01/03/19 Page 5 of 11 PageID 432




          The expressed purposes of the FOA are to “prohibit tampering with motor vehicle

   odometers and to provide safeguards to protect purchasers in the sale of motor vehicles with

   altered or reset motors.” 49 U.S.C. § 32701(b)(1) & (2). These purposes were based upon

   findings that “buyers of motor vehicles rely heavily on the odometer reading as an index of

   the condition and value of a vehicle…are entitled to rely on the odometer reading as an

   accurate indication of the mileage of the vehicle…[and] an accurate indication of the mileage

   assists a buyer in deciding on the safety and reliability of the vehicle. § 32701(a)(1)-(3). The

   regulations set forth by the Secretary echo these purposes, and provide that:

                  The purpose of this part is to provide purchasers of motor
                  vehicles with odometer information to assist them in
                  determining a vehicle's condition and value by making the
                  disclosure of a vehicle's mileage a condition of title and by
                  requiring lessees to disclose to their lessors the vehicle's
                  mileage at the time the lessors transfer the vehicle. In addition,
                  the purpose of this part is to preserve records that are needed
                  for the proper investigation of possible violations of the Motor
                  Vehicle Information and Cost Savings Act and any subsequent
                  prosecutorial, adjudicative or other action.

   49 C.F.R. § 580.2. As the FOA is a remedial statute, it “should be ‘broadly construed to

   effectuate its purpose.’” Owens v. Samkle Auto. Inc., 425 F.3d 1318, 1322 (11th Cir. 2005).

          The FOA, in relevant part, provides that:

                  (a)(1) Disclosure requirements.--Under regulations prescribed
                  by the Secretary of Transportation that include the way in
                  which information is disclosed and retained under this section,
                  a person transferring ownership of a motor vehicle shall give
                  the transferee the following written disclosure:

                         (A) Disclosure of the cumulative mileage registered on
                  the odometer.




                                                  5
Case 2:18-cv-00481-JES-MRM Document 70 Filed 01/03/19 Page 6 of 11 PageID 433




                         (B) Disclosure that the actual mileage is unknown, if
                  the transferor knows that the odometer reading is different
                  from the number of miles the vehicle has actually traveled.

                  (2) A person transferring ownership of a motor vehicle may not
                  violate a regulation prescribed under this section or give a false
                  statement to the transferee in making the disclosure required by
                  such a regulation.

   49 U.S.C. § 32705. The related regulations provide that each time a vehicle is transferred,

   the seller must, inter alia, disclose the mileage and certify that the odometer reading reflects

   the actual mileage, that the odometer has rolled over, or that odometer reading differs from

   the actual mileage. 49 C.F.R. § 580.5. However, the regulations do not require disclosure of

   a vehicle’s mileage when it is over 10 years old.

          The 10-year manufacture date exemption to 49 U.S.C. § 32705 and 49 C.F.R. § 580.5

   is found at 49 C.F.R. § 580.17(a)(3). However, that exemption simply provides that:

                  Notwithstanding the requirements of §§ 580.5 and 580.7:

                  (a) A transferor or a lessee of any of the following motor
                      vehicles need not disclose the vehicle’s odometer mileage:

                      (3) A vehicle that was manufactured in a model year
                      beginning at least ten years before January 1 of the calendar
                      year in which the transfer occurs.

   49 C.F.R. § 580.17(a)(3). Stated another way, the Act and regulations thereto provide that

   certain disclosures on mileage must be made by a transferor on transfers of vehicles, and

   those disclosures must be accurate. 49 U.S.C. § 32705; 49 C.F.R. § 580.5. However, a

   transferor is not required to make any disclosure when the vehicle is greater than 10 years

   old. 49 C.F.R. § 580.17(a)(3). When read together, and giving liberal construction in favor

   of the Act’s purpose, the exemption provided by 49 C.F.R. § 580.17(a)(3) allows a transferor

   to transfer a vehicle while remaining silent about a vehicle’s mileage or simply stating that it
                                                  6
Case 2:18-cv-00481-JES-MRM Document 70 Filed 01/03/19 Page 7 of 11 PageID 434




   is exempt from disclosure and no comment will be made on the odometer’s accuracy; it does

   not provide a blanket exemption giving a transferor free reign to make false disclosures and

   remove the vehicle from the Act’s coverage when a transferor specifically elects to make

   mileage disclosures. Rather, a liberal construction of the regulations requires a reading that if

   a transferor chooses to make affirmative disclosures of a vehicle’s mileage after the

   exemption period, even though the transferor was not required to, then those disclosures must

   be accurate. Case law supports this reading.

          In Coleman v. Lazy Day RV Center, Inc., the District Court for the Middle District of

   Florida denied a transferor’s motion to dismiss an FOA complaint against it on an exempt

   vehicle, finding that the transferor, by voluntarily disclosing information that was not

   required to be disclosed under the exemption, waived the regulatory exemption by its

   disclosure. 8:05-cv-930-T17-TBM, 2006 WL 889736, *4 (M.D. Fla. Mar. 31, 2006). In

   Coleman, a purchaser was sold a recreational vehicle following negotiations that included

   representations of the mileage of the vehicle.       Id. at *1.   Subsequently, the purchaser

   discovered that the vehicle had well over the disclosed mileage. Id. The purchaser sued the

   seller, asserting that it misrepresented the vehicle’s mileage in violation of the FOA. Id.

          In response to the suit, the Coleman seller moved to dismiss the action, claiming that

   the vehicle was exempt from disclosure under regulations prescribed by the Secretary. Id.

   Following analysis on whether the Secretary had the authority to issue the regulations, the

   Coleman court determined that the exemption regulation was valid; and then considered

   whether a seller can waive the exemption by making affirmative disclosures on the vehicle’s




                                                  7
Case 2:18-cv-00481-JES-MRM Document 70 Filed 01/03/19 Page 8 of 11 PageID 435




   mileage. Id. at *3-4. The Coleman court held that the exemption can be waived and, in

   denying the motion to dismiss, stated:

                  Even though it had no legal obligation to disclose an odometer
                  reading to Coleman, Lazy Days did so. It seems clear to the
                  Court that while the statutory exemption contained in 49 C.F.R.
                  § 580.17 does not mandate that sellers of certain vehicles
                  provide odometer disclosure statements to purchasers, when a
                  seller does nevertheless voluntarily disclose, the statement
                  must be accurate and truthful.

          Similarly, in Ryan v. Edwards, the Fourth Circuit held that “[a] transferor cannot

   insulate himself from liability under the [FOA] statute by completing the odometer mileage

   statement correctly, and then contradicting that statement with false oral claims.” 592 F.2d

   756, 761 (4th Cir. 1979). Numerous other cases and circuits have relied upon Ryan. In

   Hughes v. Box, the Eighth Circuit stated that:

                  [t]he lesson of Ryan is that a transferor of a motor vehicle
                  cannot blow both hot and cold with respect to a vehicle's actual
                  mileage and then reasonably expect his actions to amount to
                  compliance with the statute. Given the broad purpose of the
                  Act to protect motor vehicle purchasers from inaccurate
                  mileage representations by sellers, a transferor should, at the
                  very least, have some duty to specifically and unambiguously
                  alert the transferee to the fact that the transferor's initial
                  representation of the vehicle's mileage was incorrect, and to
                  make clear the vehicle's actual mileage.

   814 F.2d 498, 502 (8th Cir. 1987). In a factually-similar case to the case at bar, the Tenth

   Circuit, agreed that the plaintiffs stated claims against a transferor under the holdings in Ryan

   and Hughes, where the mileage disclosure statement was accurate but the “initial disclosure

   to plaintiffs, on the purchase order, was inaccurate and misleading.” Lee v. Gallup Auto

   Sales, Inc., 135 F.3d 1359 (10th Cir. 1998); see also Suits v. Little Motor Co., 642 F.2d 883,

   886 (5th Cir. Unit B Apr. 1981) (agreeing with the holding in Ryan).

                                                    8
Case 2:18-cv-00481-JES-MRM Document 70 Filed 01/03/19 Page 9 of 11 PageID 436




          Here, as in Coleman, the seller made affirmative disclosures to the buyer regarding

   the vehicle’s actual mileage.    Sunset Auto disclosed the mileage to Mr. Tirtel on the

   “Loanliner Documentary Draft” and the “N.A.D.A. web printout,” as well as verbally

   throughout the entire transaction. (Doc. No. 49, ¶ 13). Thus, at minimum, reasonable

   inferences can be drawn that Sunset Auto waived the exemption by its voluntary disclosures,

   making dismissal inappropriate. See id.; Coleman; Ryan; Hughes; Extra Mile, LLC v. Don

   Baskin Truck Sales, LLC, 06-cv-2589, 2007 WL 9706253, *3-4 (W.D. Tenn. Nov. 6, 2007)

   (citing Coleman and holding that a seller can waive the regulatory exemption under the FOA

   by voluntarily disclosing an exempt vehicle’s mileage); see also Smith v. Walt Bennett Ford,

   Inc., 314 Ark. 591, 614 (Ark. 1993) (holding that vehicle seller could not voluntarily disclose

   what it was not required to disclose and then claim that it was not bound by its voluntary

   actions). Therefore, Sunset Auto’s motion should be denied.

     II. In the event that the Court dismisses the FOA claim, it should retain jurisdiction
         over the FDUPTA claim.

          Sunset Auto does not assert that Mr. Tirtel has failed to state a claim against it under

   FDUPTA; rather, it seeks to dismiss the FDUPTA claim solely under the premise that if the

   Court grants dismissal of the FOA claim, it should not retain jurisdiction under the FDUPTA

   claim. This Court has already denied this requested relief in the Opinion and Order on

   Sunset Auto motion to dismiss the initial complaint. (Doc. No. 44). First, as discussed

   above, this Court should deny Sunset Auto’s current motion to dismiss on the FOA claim.

   But, in the event that this Court grants dismissal of the FOA claim, it should deny the request

   to dismiss the FDUPTA claim and, instead, retain jurisdiction over same.



                                                 9
Case 2:18-cv-00481-JES-MRM Document 70 Filed 01/03/19 Page 10 of 11 PageID 437




           Section 1367, United States Code, grants a district court discretion to decide whether

    to exercise jurisdiction over state-law claims that are “so related to claims in the action with

    such original jurisdiction that they form part of the same case or controversy.”              In

    determining whether to retain jurisdiction over state-law claims, a district court should

    consider and weigh several factors, including the “values of judicial economy, convenience,

    fairness, and comity.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988). Here, the

    factors weigh in favor of retaining jurisdiction.

           First, the state-law claim is based on the exact same set of facts as the federal claim.

    Second, Sunset Auto is part of a chain of ownership with co-Defendants in this case, which

    will keep Sunset Auto involved in this case, at minimum, as a witness. Such circumstances

    will require duplicative efforts on the part of all parties if Mr. Tirtel were required to file a

    state court case against Sunset Auto as well.         Thus, the “values of judicial economy,

    convenience, fairness, and comity” are all served by retaining jurisdiction in this case.

    Conversely, those values would be disserved if the Court dismissed the claim. See id.

           WHEREFORE, Mr. Tirtel respectfully requests this Court deny Sunset Auto’s motion

    to dismiss.

                                                        /s/ David W. Fineman
                                                        David W. Fineman, Esq.
                                                        FBN: 0040993
                                                        Dfineman@DellutriLawGroup.com
                                                        THE DELLUTRI LAW GROUP, P.A.
                                                        1436 Royal Palm Square Blvd.
                                                        Fort Myers, FL 33919
                                                        239-939-0900
                                                        239-210-3681 – Dir.
                                                        239-939-0588 – Fax
                                                        www.DellutriLawGroup.com


                                                   10
Case 2:18-cv-00481-JES-MRM Document 70 Filed 01/03/19 Page 11 of 11 PageID 438




                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically

    served upon the persons named on the attached Service List via the Court’s CM/ECF system

    on January 3, 2019.

                                                     /s/ David W. Fineman
                                                     David W. Fineman, Esq.
                                                     FBN: 0040993
                                                     Dfineman@DellutriLawGroup.com

                                           Service List

    Nicholas F. Mooney, Esq.
    Donna Law Firm, P.C.
    504 N. Armenia Avenue
    Tampa, FL 33609
    NMooney@DonnaLaw.com
    Counsel for CarMax Auto Superstores, Inc.

    Trisha L. Ryan, Esq.
    Lusk, Drasites & Tolisano, P.A.
    202 Del Prado Blvd. S
    Cape Coral, FL 33990
    trisha@ldtlaw.com
    Counsel for Sunset Auto & Truck, LLC




                                                11
